     Case: 1:20-cv-03366 Document #: 10 Filed: 07/31/20 Page 1 of 6 PageID #:211




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

LISA CALVENTE,                                      )
                                                    )
                      Plaintiff,                    )
                                                    )   Case No.: 1:20-cv-03366
       v.                                           )
                                                    )   Judge John Robert Blakey
SALMA GHANEM and DEPAUL                             )   Magistrate Judge Heather K. McShain
UNIVERSITY,                                         )
                                                    )
                      Defendants.                   )

                             JOINT INITIAL STATUS REPORT

1.     Type of Initial Status Report (e.g., Joint or Individual):

       The Parties file this Joint Status Report.

2.     Service of Process:

       Defendants have waived service, making their responsive pleading due August 10, 2020.

3.     Nature of the Case:

       a.     Identify (names and contact information) for all attorneys of record for each party,
              including the lead trial attorney.

              Plaintiff is represented by:

                      Fitzgerald T. Bramwell (lead trial attorney and member of the Trial Bar
                      for the United States District Court for the Northern District of Illinois)
                      Law Offices of Fitzgerald Bramwell
                      225 West Washington Street, Ste. 2200
                      Chicago, IL 60606
                      Telephone:     312.924.2884
                      bramwell@fitzgeraldbramwell.com

              Defendants are represented by:

                      Anneliese Wermuth (lead trial attorney and member of the Trial Bar for
                      the United States District Court for the Northern District of Illinois)
                      Nandini K. Sane
                      Cozen O’Connor
Case: 1:20-cv-03366 Document #: 10 Filed: 07/31/20 Page 2 of 6 PageID #:212




                123 N. Wacker Drive, Ste. 1800
                Chicago, IL 60606
                Telephone:    312/474-7876
                Email: awermuth@cozen.com
                Email: nsane@cozen.com

  b.    State the basis for federal jurisdiction:

        This Court has federal question jurisdiction over the statutory violations alleged
        are based on 28 U.S.C. §1331 for Counts I–IV, and 28 U.S.C. §1367 for Count V.

  c.    Describe the nature of the claims asserted in the complaint and any counterclaims
        and/or affirmative defenses:

        Lisa Calvente (“Dr. Calvente”) brings this employment discrimination and
        retaliation action under Title VII and 42 U.S.C. §1981, asserting that she was
        denied tenure and terminated from her employment as faculty within the College
        of Communication at DePaul University (i) based on her status as an American of
        African, Latinx and Asian descent, and (ii) in retaliation for complaints about
        racial discrimination and racial harassment within the College of Communication.
        She also contends that the denial of tenure resulted in a breach of alleged
        contractual rights under the Faculty Handbook. Her breach of contract and Title
        VII claims are asserted against DePaul University. Her Section 1981 claims are
        asserted against DePaul University and Dr. Ghanem, Interim Provost at DePaul
        University (collectively “Defendants”). Defendants deny that they violated any
        law or committed any wrongdoing toward Dr. Calvente with regard to her
        employment or the end of her employment.

  d.    State the major legal and factual issues anticipated in this case:

           Whether all of Dr. Calvente’s claims are timely;

           Whether Dr. Calvente exhausted all of her administrative remedies for the
            claims that require exhaustion;

           Whether Dr. Calvente has stated a claim for relief under Section 1981;

           Whether Plaintiff’s Title VII and Section 1981 claims are barred by the
            ministerial exemption;

           Whether Dr. Calvente’s race was the “but for” cause, or a motivating factor,
            for any adverse action taken against her by the University or Dr. Ghanem;

           Whether Dr. Calvente’s complaint(s) of discrimination were the “but for”
            cause for any adverse action taken against her by the University or Dr.
            Ghanem;

                                           2
Case: 1:20-cv-03366 Document #: 10 Filed: 07/31/20 Page 3 of 6 PageID #:213




           Whether Dr. Calvente met Defendants’ legitimate expectations for the award
            of tenure;

           Whether Defendants had legitimate, non–discriminatory and non–pretextual
            reasons for denying Dr. Calvente tenure and ending her employment;

           Whether a recommendation for termination, which is rejected, is an actionable
            adverse action under Title VII or Section 1981;

           Whether Defendants acted willfully and maliciously with respect to Dr.
            Calvente;

           Whether DePaul breached any contract with Dr. Calvente;

           The amount of damages Dr. Calvente claims to have suffered; and

           Whether and the extent to which Dr. Calvente has mitigated any damages
            suffered as a result of the events alleged in the Complaint.

  e.    Describe the type and calculation of damages and any other relief sought by
        Plaintiff:

        Lost wages: $2,730,575 (including $18,000 in lost wages from the failure to
        promote Plaintiff during academic year 2019/2020 and $2,730,575 in lost wages
        based on an anticipated 25 year career at DePaul at a salary of $85,000 per year
        with 2% cost–of–living increases during that time), or any greater amount as
        awarded by the jury

        Compensatory damages for emotional distress: $500,000.

        Punitive damages: In an amount equivalent to seven times actual damages, or any
        greater amount awarded by the jury.

        Attorney’s fees: Based on the Lodestar calculation at $500/hr. or any greater
        amount as determined by the then–prevailing rate in this district.

        Costs: Based on the actual costs incurred by Dr. Calvente.

        Reinstatement to the faculty of the College of Communication and the award of
        tenure.

        Prejudgment interest using the risk–free rate or any greater rate authorized by law.




                                         3
     Case: 1:20-cv-03366 Document #: 10 Filed: 07/31/20 Page 4 of 6 PageID #:214




             Front pay: In the event reinstatement is impractical, front pay in the amount equal
             to Dr. Calvente’s expected wages over the lifetime of her expected employment at
             DePaul.

4.     Pending Motions and Case Plan:

       a.    No motions are pending.

       b.    Case Management Plan Proposal:

             1.     General Type of Discovery Needed: The parties anticipate serving written

                    discovery requests and taking oral depositions of experts, witnesses, and

                    persons with knowledge of relevant facts. Discovery will also include

                    some electronically stored information and the parties will work

                    cooperatively to appropriately identify and work through any disputed

                    issues.

             2.     The parties will file Rule 26(a)(1) disclosures on or before August 31,

                    2020.

             3.     The parties will issue all written discovery on or before March 3, 2021.

             4.     The parties anticipate requesting the Court enter its model confidentiality

                    order, with red-lined amendments to conform to the issues in this case.

             5.     The parties may need HIPAA waivers.

             6.     The parties propose fact discovery deadline of April 2, 2021.

             7.     Whether there will be expert discovery, and, if so, an expert discovery

                    completion date.

                     i.       The parties are currently evaluating the need for expert discovery,

                              and Dr. Calvente anticipates engaging an expert to opine on the

                              similarities between her file and the files of the faculty in her

                              college who did not complain about discrimination and who

                                               4
     Case: 1:20-cv-03366 Document #: 10 Filed: 07/31/20 Page 5 of 6 PageID #:215




                               received tenure. The parties will disclose any opening experts and

                               provide opening expert reports by March 3, 2021. Any rebuttal

                               experts and reports will be disclosed by April 16, 2021. All expert

                               depositions will be completed by June 4, 2021. Given the

                               description of the expert opinion Dr. Calvente intends to disclose,

                               Defendants expect Daubert briefing.

               8.      The parties propose a dispositive motion deadline of July 18, 2021.

               9.      The parties propose that trial be set 60 days after ruling on dispositive

                       motions.

        c.     A jury trial has been requested. The parties anticipate a 7-10-day trial.

5.      Magistrate Judge

        The parties have not unanimously consented to proceed before a Magistrate Judge.

6.      Settlement

        a.     The parties engaged in mediation with the EEOC and were unable to reach

        agreement. The parties believe that additional fact discovery may be necessary before

        settlement discussions will be fruitful.

        b.     The parties do not request a settlement conference at this time.


By: /s/ Fitzgerald T. Bramwell                         By: /s/ Anneliese Wermuth
 Attorney for Plaintiff                                   Attorney for Defendants

     Fitzgerald T. Bramwell                               Anneliese Wermuth (#6270970)
     Law Offices of Fitzgerald Bramwell                   Nandini K. Sane
     225 West Washington Street, Suite 2200               Cozen O’Connor
     Chicago, IL 60606                                    123 N. Wacker Drive, Ste. 1800
     312.924.2884                                         Chicago, IL 60606
     bramwell@fitzgeraldbramwell.com                      Telephone:    312/474-7876
                                                          Email: awermuth@cozen.com
                                                          Email: nsane@cozen.com


                                                   5
    Case: 1:20-cv-03366 Document #: 10 Filed: 07/31/20 Page 6 of 6 PageID #:216




                                CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that on July 31, 2020, she electronically filed

the foregoing Joint Initial Status Report with the Clerk of the United States District Court for

the Northern District of Illinois using the ECF system, which will send notification of such filing

to the following counsel of record:

                                      Fitzgerald T. Bramwell
                                      Law Offices of Fitzgerald Bramwell
                                      225 West Washington Street, Ste. 2200
                                      Chicago, IL 60606
                                      bramwell@fitzgeraldbramwell.com



                                             s/ Anneliese Wermuth
                                             Anneliese Wermuth
